Citation Nr: 1409913	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  01-01 186	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested by muscle and joint pains, to include as due to undiagnosed illness or due to osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from July 1965 to June 1970.  He subsequently joined the Army Reserve National Guard and served on active duty from November 1988 to June 1989, and from September 1990 to July 1991, including service in Southwest Asia.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama.

The United States Court of Appeals for Veterans Claims (hereinafter Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  The medical evidence of record includes clinical findings of osteoarthritis (also known as degenerative joint disease (DJD)).  The appellant originally pursued his claim on the basis of an undiagnosed illness, but more recently he has stated that his joint problems are due to osteoarthritis that should be service-connected.  The Board has therefore recharacterized the service-connection issue on appeal as listed on the first page, above.

In June 2012, a Board hearing was held at the RO before the undersigned who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  The Board subsequently remanded the case for additional development in October 2012.  The case has now been returned to the Board for appellate review.

In July 2013, the appellant submitted letters from two of his treating physicians.  In a September 2013 written statement from his representative, review of that evidence by the agency of original jurisdiction (AOJ) was waived.  As such, there exists a written waiver of RO consideration of the additional evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  Furthermore, as the case is being remanded the AOJ will have the opportunity to review those records.

In addition to the paper claims files, there is an electronic file (Virtual VA) associated with the claim.  Virtual VA currently contains no records that are not included in the paper claims files.

The Veteran, in correspondence received at the Board in June 2013 (after the case was transferred to the Board), indicated that he was disagreeing with the initial noncompensable evaluation that was assigned for the service-connected restless leg syndrome (RLS) in a rating action issued in January 2013.  That matter is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the electronic record associated with this case reveals that 326 pages of VA treatment records (CAPRI records dated between March 2011 and October 2012) were added to the evidence of record while the case was in remand status.  However, these records belong to another Veteran and not to the appellant.  On remand these records must be removed from the appellant's file.

Review of the claims file reveals VA treatment records for the appellant dated between 1994 and 2006.  The appellant continued to receive VA treatment after 2006.  But no VA treatment records dated after 2006 have been included in the evidence of record.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, these records must be obtained and associated with the claims file.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Remove the CAPRI records belonging to another Veteran and dated between March 2011 and October 2012, from the appellant's electronic file.

2.  Obtain all of the Veteran's outstanding VA medical treatment records dated from 2006 onward and associate them with the claims file.  

3.  After completing any additional notification and/or development action deemed warranted by the record, re-adjudicate the claim on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

4.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

